Hartwell, J.:
The plaintiff’s lease was duly executed and recorded before the defendaxxts’ deed of conveyance. It is unnecessary to consider the validity of the trustee’s conveyance under his power, although it would seem that the defendants received good legal title. See Goodrich vs. Proctor, 1 Cray, 569; Parker vs. Converse, 5 Ib., 336; Baldwin vs. Timmins, 3 Ib., 302.
■ But the trustee coxxld coxxvey no better title, and no larger estate, than his beneficiary had, and his deed only purports to convey “all her estate, right, title, interest, property, possession, claim and demand. ” The estate which remained in the Princess Victoria, or ixx those holding under her, during the continuaxxce of the lease, was an estate in reversion, axxd the defendants, as graxxtees of the reversion, have an estate in remainder, which will entitle them to possession only upoxx the termination of the lease. Burde vs. Thayer, 3 Met., 77.
Honolulu, March 1st, 1870.
The plaintiff is entitled to the writ prayed for in his complaint, giving him possession of the premises under his lease, and also to mesne profits at the annual rental agreed upon, from date of April 11th, 1865, and costs.
Let judgment be entered accordingly.